Citation Nr: 0022331	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In December 1997, the Board remanded the appellant's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  

Under 38 C.F.R. § 19.31 (1999), a supplemental statement of 
the case must be furnished to an appellant when additional 
pertinent evidence is received after a statement of the case 
or supplemental statement of the case has been issued. See 
also 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c) (1999).

The Board notes that in June 2000, the appellant forwarded to 
her representative an article from the American Ex-Prisoners 
of War and requested comment on the article which addressed 
presumptive conditions for Prisoners of War.  The 
representative sent the above noted article and the 
appellant's statement to the RO in June 2000.  The RO did not 
issued a Supplemental Statement of the Case concerning this 
evidence prior to transferring the case to the Board.  As 
statutory and regulatory provisions mandate that such action 
be taken, a REMAND is necessary. 38 U.S.C.A. § 7105(d) (West 
1991) and 38 C.F.R. § 19.31 (1999).  

The failure of the RO to issue a supplemental statement of 
the case in accordance with the provisions of 38 C.F.R. § 
19.31 is a procedural defect requiring correction by the RO. 
38 C.F.R. § 19.9 (1999).

Therefore, in order to afford the appellant due process, this 
case is REMANDED to the RO for the following action:

The appellant should be furnished with a 
supplemental statement of the case 
addressing above noted evidence 
pertaining to the claim which was 
received subsequent to the March 2000 
supplemental statement of the case.  The 
appellant and her representative should 
then be afforded an opportunity to 
respond thereto. She may present 
additional evidence or argument while the 
case is in remand status at the RO.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the appellant due process of law, and the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case. No action is 
required of the appellant until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



EYS



- 4 -


